     Case 7:19-cv-06838-PMH Document 47 Filed 03/06/20 Page 1 of 2




Robert S. Rosborough IV
WHITEMAN OSTERMAN & HANNA LLP
One Commerce Plaza
Albany, New York 12260
(518) 487-7600
Attorneys for Plaintiffs


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TAL PROPERTIES OF POMONA, LLC and                  Civil Case No.: 7:19-cv-06838 (VB)
AVROHOM MANES,

                                  Plaintiffs,
                                                   DECLARATION
                    - against -

VILLAGE OF POMONA, BRETT YAGEL,
individually and in his official capacity as
Mayor of the Village of Pomona, and DORRIS
ULMAN, individually and in her official
capacity as Attorney for the Village of
Pomona,
                                  Defendants.

STATE OF NEW YORK,
COUNTY OF NEW YORK


               Robert S. Rosborough IV, pursuant to 28 U.S.C. Sec. 1746 declares

under penalties of perjury:


               1.       I am a partner with the law firm of Whiteman Osterman & Hanna

LLP (“WOH”). I am duly admitted to practice before this Court and submit this

declaration in support of the instant application to so-order the accompanying Consent

to Change Attorney submitted herewith substituting Zeichner Ellman & Krause LLP

(“ZEK”) as counsel of record for plaintiffs Tal Properties of Pomona, LLC and
     Case 7:19-cv-06838-PMH Document 47 Filed 03/06/20 Page 2 of 2




Avrohom Manes (together, the “Plaintiffs”) in the above-captioned action, in place and

instead of WOH.


                2.      Plaintiffs have authorized the substitution of ZEK for WOH as

counsel for plaintiffs in this action.


                3.      The reason for the substitution of counsel is Plaintiffs’ decision to

retain ZEK as their counsel on a going forward basis.


                4.      WOH filed a Notice of Appearance for the Plaintiffs on August 8,

2019. [Docket No. 11.]


                5.      As this matter is in the earliest stages of litigation, before service

of the amended complaint, there is no prejudice or practical obstacle to substitution of

counsel.


                6.      WOH does not intend to assert a retaining or charging lien.


                7.      By reason of the foregoing, I respectfully request that this Court

“so order” the accompanying Consent to Change Attorney.

                I declare under the penalty of perjury that the foregoing is true

and accurate.

Executed on March 6, 2020




                                                     ROBERT S. ROSBOROUGH IV
